Citation Nr: 1227125	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee fractures.

2.  Entitlement to service connection for residuals of bilateral ankle fractures.

3.  Entitlement to an effective date earlier than May 23, 2006, for grant of service connection for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant was affiliated with the Ohio Army National Guard.  He served on active duty for training (ACDUTRA) during the period March 2002 to June 2002 (14 weeks) and subsequently had additional service with the National Guard until August 2005, at which time he received a general discharge (under honorable conditions) for unsatisfactory participation. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied service connection for bilateral knee fractures and for residuals of bilateral ankle fractures.  The same rating decision granted service connection for lumbosacral strain and assigned an initial rating of 20 percent effective from May 23, 2006.   

In his substantive appeal, received in September 2008, the appellant requested a hearing before a Member of the Board at the RO; he subsequently agreed to have his hearing via videoconference.  He was duly scheduled to testify by videoconference in July 2012, but he failed to appear at the hearing.  The appellant has not shown good cause for failing to appeal, and has not requested rescheduling.  Accordingly, the case will be processed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The appellant was identified during service as having "stress reaction" of the knees and ankles, but he is not shown to have a current disability of the knees or ankles.

2.  The appellant's original claim for service connection for a back disorder was received on May 23, 2006, more than one year after his discharge from service; there was no informal claim or unresolved formal claim received prior to that date.



CONCLUSIONS OF LAW

1.  Bilateral knee fractures were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
2.  Residuals of bilateral ankle fractures were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for entitlement to an effective date earlier than May 23, 2006, for grant of service connection for lumbosacral strain are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the appellant prior to issuance of the rating decision on appeal.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant's service treatment records (STRs) are associated with the file, as are post-service treatment records from those VA and non-VA medical providers the appellant has identified as having potentially relevant records.  The appellant has been afforded appropriate VA examination in regard to the claims on appeal.  The appellant was scheduled to testify before the Board but he failed without good cause to appear at the hearing.  

Neither the appellant nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

Active Duty for Training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).

Inactive Duty for Training (INACDUTRA) is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  

Service connection may be granted for injury or disease incurred while on ACDUTRA; service connection may be granted for injuries incurred while on INACDUTRA but not for disease.  38 U.S.C.A. § 101(24). 

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA. See 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

In his claim for service connection, received in May 2006, the appellant asserted he had fractured his bilateral ankles and bilateral knees in May 2001, which the Board notes to be prior to his period of ACDUTRA (March-June 2002).  Further, the DD Form 214 relating to ACDUTRA in March-June 2002, reflects that the appellant had no prior period of active service.

Service treatment records (STRs) include a self-reported Report of Medical History dated in June 2001 for enlistment in the National Guard; the appellant denied prior history of knee trouble or foot/joint trouble.  The corresponding Report of Medical Examination in June 2001 showed clinical evaluation of the lower extremities as "normal."

STRs include a bone scan dated in April 2002, conducted at Fort Leonard Wood, Missouri while the appellant was in basic training (ACDUTRA).  The impression was severe stress change versus early stress fracture involving the medial tibial plateaus and possibly the left navicular bone, and also diffuse increased activity throughout the feet and ankles consistent with severe stress change.  Thereafter the appellant was treated in May and June 2002 for reported pain in the hips and knees (no ankle pain was indicated).  The clinical impression during the period generally was "stress reaction."  

The appellant was treated by a civilian chiropractor in May 2003 for his back pain.  When asked for previous medical history of fractures, the appellant reported only a broken arm at age 10.

The appellant was treated at St. Charles Mercy Hospital in July 2004 for a new twisting injury to the right ankle.  Past medical history is silent for any previous knee or ankle problems, and X-ray showed no fracture, dislocation or active bony disease.  The current diagnosis was right ankle sprain.  

The appellant had a VA compensation and pension (C&P) examination in November 2006, performed by an examiner who reviewed the claims file.  The appellant reported having had a right knee injury in 2001 due to hyperextending the knee when he tripped stepping off a bus; he also reported having had a bone scan in April 2001 that showed questionable stress fractures of the knee and ankles.  In regard to current symptoms, the appellant reported occasional pain and stiffness in the knees but denied any pain in the ankles.  On examination the appellant was observed to walk with a normal gait; he was able to heel-walk and toe-walk and to squat, although he complained of pulling in the back.  Examination specifically of the knees and ankles was normal, to include full range of motion and no evidence of pain or weakness.  X-rays of the knees and ankles were normal.  The examiner's impression was normal examination of the knees and ankles. 

On review of the file, the Board finds at the outset that STRs document "stress reaction" of the knees and ankles during active service.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

Existence of current disability must be shown by competent medical evidence.  Degmetich, 104 F.3d 1328.  In this case, the appellant is not shown to have any diagnosed disorder of the knees or ankles, and in fact medical examination has failed to identify any current disorder.  Further, the appellant has not shown that any disorder of the knees or ankles has been medically diagnosed since the VA examination in November 2006.  
    
"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  The appellant having not shown a disability at any time during the period under review, the Board finds the appellant has not shown a knee or ankle disability for which service connection can be considered.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the appellant in the form of his correspondence to VA and his statements to the VA examiner.

Here, the appellant reported to the VA examiner that he has no symptoms relating to the ankles, but he reported occasional knee pain and stiffness.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).

In sum, the Board has found the appellant has not shown a current disability of the knees or ankles.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to Earlier Effective Date for Service Connection

Applicable Laws and Regulations

Applicable criteria provide that the effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

However, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit sought and expressing some intent to seek it.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution; if the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   38 C.F.R. § 3.155.

Evidence and Analysis

The appellant was discharged from active duty (ACDUTRA) on May June 21, 2002.  The file also contains temporary duty (TDY) orders for the appellant's National Guard unit to deploy to Panama for annual training during the period 21 March - 06 April 2003.

The appellant's claim for service connection was received by the RO on May 23, 2006.  Careful review of the file does not disclose any prior formal or informal claim.  

The appellant asserted in his Notice of Disagreement that he believes himself to be entitled to an earlier effective date because his claim was allegedly submitted within a year of discharge from active duty.  However, the file does not show any active duty since April 2003.  In that regard, the file includes an Army National Guard Retirement Points History Statement dated in March 2006 showing the appellant received 0 active duty points after the period ending in July 2004, thus demonstrating he did not have active duty during the year prior to receipt of the claim.  

Whereas the file does not show the claim was filed within a year after discharge from active service, and whereas there is no evidence of a previous unresolved claim, the Board finds the criteria for an earlier effective date of service connection are not met.  Accordingly, the claim must be denied.


ORDER

Service connection for bilateral knee fractures is denied.

Service connection for residuals of bilateral ankle fractures is denied.

An effective date earlier than May 23, 2006, for grant of service connection for lumbosacral strain is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


